DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is in response to Applicant's filing dated 12/02/2020. Claims 1-9, 11-16 and 18-32 are currently pending and have been considered, as provided in more detail below. Claims 10 and 17 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-16 and 18-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmeichel (CA 2,266,143).
Regarding amended claim 1, Schmeichiel discloses a cover (Fig. 2, 10 with 12) configured to cover a front-facing surface of a vehicle grill (Fig. 5, structure encompassing elements 16 and 17), the cover having an outward facing surface (Fig. 4, outward facing portion of element 12), an inward facing a novel method of ensuring that the fabric cover 12 is stretched tightly over 20 the grill members 17 and the grill opening 16”.  The first full paragraph on page 9 of Schmeichel discusses the installation process which is achieved by allowing “the fabric cover to be pulled tightly by applying an attachment strap force 38 to the loop straps”, i.e. drilling or adhesive is not required for attaching the cover to the vehicle grill);  and a plurality of attachment assemblies (Fig. 4, 24) for removably attaching the cover to the vehicle grill, each of the plurality of attachment assemblies comprising: a stretchable band (Fig. 10, 25) attached to the inward facing surface of the cover; and a hook (Fig. 9, 26) attached to the stretchable band, wherein the hook is configured to partially surround a portion of the vehicle grill (Fig. 9 illustrates element 26 partially surrounding a portion of the grill 17).
As to claim 2, Schmeichiel discloses wherein each of the stretchable bands (25) extends from one end of the cover to an opposite end of the cover (Fig. 10).  
Regarding claim 3, Schmeichiel discloses wherein each of the plurality of attachment assemblies further comprises a tab (Fig. 10 shows a tab portion of 25), wherein the tab is attached to the hook and extends away from the hook (Fig. 10 illustrates the tab portion of 25).  
As to claim 4, Schmeichiel discloses wherein the cover is flexible and is configured to contour on the vehicle grill (page 6 of the reference discloses that “the vehicle cold air cover 10 consists of a fabric cover 12 made of reinforced vinyl fabric or other flexible material”).
Regarding claim 5, Schmeichiel discloses wherein the cover includes at least one through aperture (Fig. 3, 28) extending over half of a height of the cover.  

Regarding claim 7, Schmeichiel discloses wherein the cover is a vinyl cover (page 6 of the reference discloses that “the vehicle cold air cover 10 consists of a fabric cover 12 made of reinforced vinyl fabric or other flexible material”).
As to claim 8, Schmeichiel discloses wherein the plurality of attachment assemblies are located on a top edge and a bottom edge of the cover (Fig. 9, 24 and 28).  
Regarding claim 9, Schmeichiel discloses wherein the plurality of attachment assemblies are further located on each side edge of the cover (Fig. 10 illustrates 24 located on the side of the cover 12).  
Regarding claim 11, Schmeichiel discloses wherein the inward facing surface is formed of a first material, and the outward facing surface is formed of a second material, and wherein the first material is attached to the second material (see pg. 6, 3rd full paragraph).  
As to claim 12, Schmeichiel discloses wherein the perimeter of the cover is formed of a thicker material than a remainder of the cover (Fig. 4).  
Regarding claim 13, Schmeichiel discloses wherein the thicker material is separate from the cover and is attached onto the perimeter of the cover (Fig. 9).
Regarding amended claim 14, Schmeichiel discloses positioning a cover (Fig. 2, 10 with 12) over a front surface of the vehicle grill (Fig. 5, structure encompassing elements 16 and 17), the cover having an outward facing surface (Fig. 4, outward facing portion of element 12), an inward facing surface (Fig. 4, inward facing portion of element 12), and a perimeter (Fig. 3 illustrates the perimeter of elements 10 and 12), wherein the cover is attachable to the vehicle grill without drilling or adhesive (On page 8 of Schmeichel, the first full paragraph describes the attachment of the cover without the use of drilling or a novel method of ensuring that the fabric cover 12 is stretched tightly over 20 the grill members 17 and the grill opening 16”.  The first full paragraph on page 9 of Schmeichel discusses the installation process which is achieved by allowing “the fabric cover to be pulled tightly by applying an attachment strap force 38 to the loop straps”, i.e. drilling or adhesive is not required for attaching the cover to the vehicle grill); securing a first portion of the cover to a first portion of the vehicle grill, without altering the structure of the vehicle grill (para. [0004] discloses that “the fabric cover 12 to be positioned securely within the grill opening 16”, i.e. a first portion of the cover is secured to a first portion of the vehicle grill); and securing a second portion of the cover to a second portion of the vehicle grill (Fig. 9 illustrates element 26 partially surrounding a portion of the grill 17 and it is secured to the second portion of the vehicle grill).
As to claim 15, Schmeichiel discloses the securing of the first portion of the cover to the first portion of the vehicle grill comprising securing a portion of a first connector secured to the cover behind the first portion of the vehicle grill (pg. 8 ln. 10-15).  
Regarding claim 16, Schmeichiel discloses the securing of the second portion of the cover to the second portion of the vehicle grill comprising securing a portion of a second connector behind the second portion of the vehicle grill (pg. 8 ln. 10-15).  
Regarding claim 18, Schmeichiel discloses wherein the cover is flexible and is configured to contour on the vehicle grill (page 6 of the reference discloses that “the vehicle cold air cover 10 consists of a fabric cover 12 made of reinforced vinyl fabric or other flexible material”).
As to claim 19, Schmeichiel discloses wherein the cover includes at least one through aperture (Fig. 3, 28) extending over half of a height of the cover.  
Regarding claim 20, Schmeichiel discloses wherein the cover includes at least four through apertures extending over half of a height of the cover (Fig. 3 illustrates six apertures 28 extending over the cover 12).  
the vehicle cold air cover 10 consists of a fabric cover 12 made of reinforced vinyl fabric or other flexible material”).  
Regarding claim 22, Schmeichiel discloses wherein the inward facing surface is formed of a first material, and the outward facing surface is formed of a second material, and wherein the first material is attached to the second material (see pg. 6, 3rd full paragraph).  
As to claim 23, Schmeichiel discloses wherein the perimeter of the cover is formed of a thicker material than a remainder of the cover (Fig. 4).    
Regarding claim 24, Schmeichiel discloses wherein the thicker material is separate from the cover and is attached onto the perimeter of the cover (Fig. 9).  
As to claim 25, Schmeichiel discloses wherein the cover comprises a plurality of attachment assemblies (Fig. 4, 24) for securing the cover to the vehicle grill, each of the plurality of attachment assemblies comprising: a stretchable band (Fig. 10, 25) attached to the inward facing surface (Fig. 4, inward facing portion of element 12) of the cover; and a hook (Fig. 9, 26) attached to the stretchable band, wherein the hook is configured to partially surround a portion of the vehicle grill (Fig. 9 illustrates element 26 partially surrounding a portion of the grill 17).
Regarding claim 26, Schmeichiel discloses wherein each of the stretchable bands extends from one end of the cover to an opposite end of the cover (Fig. 10).  
As to claim 27, Schmeichiel discloses wherein each of the plurality of attachment assemblies further comprises a tab (Fig. 10 shows a tab portion of 25), wherein the tab is attached to the hook and extends away from the hook (Fig. 10 illustrates the tab portion of 25).  
Regarding claim 28, Schmeichiel discloses wherein the plurality of attachment assemblies are located on a top edge and a bottom edge of the cover (Fig. 9, 24 and 28).  

Regarding claim 30, Schmeichiel discloses wherein securing the first portion of the cover to the first portion of the vehicle grill comprises wrapping the first portion of the cover at least partially around the first portion of the grill (Fig. 9 illustrates element 26 partially surrounding a portion of the grill 17).  
As to claim 31, Schmeichiel discloses wherein securing the first portion of the cover to the first portion of the vehicle grill comprises elastically gripping said first portion of the grill with the first portion of the cover after the first portion of the cover is positioned at least partially around the first portion of the grill (pg. 4 ln. 15-21).
Regarding amended claim 32, Schmeichiel discloses -17-a cover (Fig. 2, 10 with 12) configured to cover a front-facing surface of a vehicle grill (Fig. 5, structure encompassing elements 16 and 17), the cover having an outward facing surface (Fig. 4, outward facing portion of element 12), an inward facing surface (Fig. 4, inward facing portion of element 12), and a perimeter (Fig. 3 illustrates the perimeter of elements 10 and 12), wherein the cover is attachable to the vehicle grill without drilling or adhesive (On page 8 of Schmeichel, the first full paragraph describes the attachment of the cover without the use of drilling or adhesive and discusses “a novel method of ensuring that the fabric cover 12 is stretched tightly over 20 the grill members 17 and the grill opening 16”.  The first full paragraph on page 9 of Schmeichel discusses the installation process which is achieved by allowing “the fabric cover to be pulled tightly by applying an attachment strap force 38 to the loop straps”, i.e. drilling or adhesive is not required for attaching the cover to the vehicle grill); and a plurality of attachment assemblies (Fig. 4, 24) for removably attaching the cover to the vehicle grill, each of the plurality of attachment assemblies comprising: a first securement portion (Fig. 9, 26) configured to wrap at least partially around a first portion of the grill (Fig. 9 illustrates element 26 partially surrounding a portion of the grill 17); and an elastic portion (Fig. 10, 25) connected to first securement portion, such that the elastic portion .

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive. Regarding Applicant’s remarks on pages 6-8, the Examiner respectfully does not agree for the following reasons:
Schmeichel is being relied upon to show the application of the cover to a grill without drilling or adhesive.  The first full paragraph on page 9 of Schmeichel discloses “During the installation process, the offset of the sew points 28 on the loop straps 24 allow the fabric cover to be pulled tightly by applying an attachment strap force 38 to the loop straps in the direction away from the sew point 28 prior, and attaching it to the hook strap 26 10 located on the specific grill member 17. By performing this operation on all of the loop straps 24 independently, in each of the vertical rows of loop straps 24, one ensures that the fabric cover 12 will form a tight and uniform barrier to the flow of air into the engine compartment”.  This explains the attachment process of the cover to the grill of Schmeichel without using drilling or adhesives.  According to Schmeichel, the cover is attached by the application of force.  There is no discussion of applying the cover to the grill by drilling or the use of an adhesive.
As specifically discussed above, the cover of Schemeichel is attached the vehicle by applying an attachment strap force to the loop straps.  There is no indication that the cover is applied by drilling or adhesive.  Applicant’s reference to Schmeichel’s pages 7-8 which discusses the application of an adhesive is actually related to the straps being attached the vehicle grill and not the cover being attached to the grill.  As disclosed in the second full paragraph on page 9 of Schmeichel, the cover is in fact attached by a user’s ability to pull “the edges of the fabric cover in an outwardly fashion, thus, allowing the user to engage and disengage the loop straps 24 from the grill members 17”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/February 17, 2021                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612